       Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 1 of 36




Individually and on Behalf of All Others
Similarly Situated




              Plaintiffs




              Defendants
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 2 of 36




                           et seq

                  et seq
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 3 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 4 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 5 of 36




                                                               See

        Affordable Housing Needs Assessment for the District of Columbia, Phase II
          Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 6 of 36




                                        Going, Going, Gone: DC’s Vanishing Affordable

Housing
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 7 of 36




                                                         i.e.

                                        infra
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 8 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 9 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 10 of 36




                         See
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 11 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 12 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 13 of 36




      see also id.
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 14 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 15 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 16 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 17 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 18 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 19 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 20 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 21 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 22 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 23 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 24 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 25 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 26 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 27 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 28 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 29 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 30 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 31 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 32 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 33 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 34 of 36
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 35 of 36




                                /s/ Maureen F. Browne
Case 1:16-cv-01723-RC Document 139 Filed 08/02/19 Page 36 of 36




                               Counsel for Plaintiffs Adriann Borum,
                               Marita Moore, ONE DC, and all those
                               similarly situated.
